Title: To James Madison from Alexander J. Dallas, 14 April 1815
From: Dallas, Alexander James
To: Madison, James


                    
                        Dr. Sir.
                        14 April 1815
                    
                    The inclosed letter has just been received from Genl. Jackson. Every step will be taken to secure the payment of his Troops.
                    The British Officer commanding at Castine, declines surrendering the post until he receives orders from Halifax; and the Commander at Fort Niagara declines surrendering until he receives orders from General Drummond. Both say, however, that they expect the orders will be soon given. I am, Dr Sir, faithfully, Yr. obed Sert
                    
                        A. J. Dallas
                    
                